EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Christopher J. Galfano on 3/9/2022.
The application has been amended as follows: 
The claims: 
(Currently Amended) A hockey stick blade fabricated by the following steps: 
forming a mixture of microspheres, a base epoxy, a chopped fiber, and a curing agent in a shape of a hockey stick blade to create a preform for an internal core, wherein the mixture forms a viscous fluid material, and wherein the internal core comprises a first face surface, a first edge, a second face surface and a second edge; 
wrapping the preform with a first fiber tape to create a wrapped preform smaller than the hockey stick blade being formed and approximating a final geometry of the hockey stick blade, wherein the first fiber tape is wrapped continuously around the first face surface, the first edge, the second face surface, and the second edge forming a plurality of overlaps positioned generally perpendicular to a longitudinal axis of the hockey stick blade, and wherein the first fiber tape is a single unitary sheet of material; 

heating the mold and expanding the microspheres such that the mixture compresses and consolidates the first fiber tape and the mixture bonds to the fiber tape;
 cooling the mold; and
 removing the formed structure from the mold.
2. (Currently Amended) The hockey stick blade of claim 1 wherein the microspheres are thermoplastic microspheres.
3. (Original) The hockey stick blade of claim 1 wherein the first fiber tape is preimpregnated with resin.
4. (Previously Presented) The hockey stick blade of claim 1 wherein the microspheres are expanded microspheres, unexpanded microspheres, or partially expanded microspheres.
5. (Original) The hockey stick blade of claim 1 wherein the first fiber tape is wrapped at a 30 to 45 degree angle to a longitudinal axis of the hockey blade. 
6. (Previously Amended) The hockey stick blade of claim 5 wherein a second fiber tape is wrapped over the first fiber tape at about a 90 degree angle from the first fiber tape, and wherein the second fiber tape is a single unitary sheet of material.
7. (Original) The hockey stick blade of claim 1 wherein the hockey stick blade further includes a foam insert.

9. (Previously Presented) The hockey stick blade of claim 1 wherein the microspheres comprise a mixture of expanded microspheres, unexpanded microspheres, or partially expanded microspheres.
10. (Previously Presented) The hockey stick blade of claim 1 wherein the mixture further comprises a second plurality of unexpanded microspheres.
11. (Original) The hockey stick blade of claim 1 wherein the microspheres are glass microballoons.
12. (Original) The hockey stick blade of claim 1 wherein the mixture further comprises carbon nanotubes.
13. -20. (Cancelled)

Terminal Disclaimer
The terminal disclaimer filed on 02/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,802,369 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Of the references of record, the most pertinent are:
US 6,062,996 to Quigley et al. (hereinafter “Quigley”),  
GB 2 259 667 to Harford (hereinafter “Harford”), and 
US 2002/0187305 to Czaplicki et al. (hereinafter “Czaplicki”).
Quigley discloses a hockey stick blade comprising a core and a fibrous face sheet provided on each side of the core (figure 1).  The core 11 comprises a frame 12 having an opening 13, and a plywood insert 14 sitting inside the opening (column 4, lines 55-65). The frame is made of a fiber reinforced thermoset resin and thermoplastic microspheres incorporated therein (column 6, lines 55-60; and column 7, lines 35-40).  The fibrous face sheet comprises multiple plies of fibers embedded in an epoxy resin with each successive ply stacked on top of the preceding plies (column 5, lines 40-45; and column 8, lines 5-10).  
Harford teaches a filled integral molded body comprising a foamed filler composition and multiple layers of cured pre-preg material encasing the foamed filler composition to increase the structural integrity (page 3).  The pre-preg material is comprised of carbon fibers in an epoxy resin (page 8).  
Czaplicki teaches a foamed product obtained from an epoxy resin, EXPANCEL microspheres and an amine curing agent (paragraphs 11-18).  The diameters of the EXPANCEL microspheres before and after expansion would be within the claimed ranges because like material has like property.  The foamed product further includes hollow glass microspheres to reduce the density of the foam while maintaining good 
The combined teachings of Quigley, Harford and Czaplicki do not result in a hockey stick blade comprising 
an internal core comprising a first face surface, a first edge, a second face surface and a second edge; and 
a fiber tape continuously wrapped around the first face surface, the first edge, the second face surface and the second edge of the internal core forming a plurality of overlaps positioned generally perpendicular to a longitudinal axis of the hockey stick blade, and wherein the fiber tape is a single unitary sheet material.  
The double patenting rejection over certain claims of US Patent No. 9,802,369 has been obviated in view of the terminal disclaimer filed on 2/28/2022. 
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a hockey stick blade with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788